Dalianis, C.J.,
dissenting. The majority holds that the cumulative occupational stress and depression suffered by the petitioner, Raymond Letellier (claimant), constitutes a “mental injury” that is not compensable because it results from a personnel action “taken in good faith” against the claimant “by an employer.” RSA 281-A:2, XI (2010). Because I disagree with this conclusion, I, respectfully, dissent.
The following facts appear in the record. The claimant, who has a history of depression, is the co-founder and former operations officer of respondent Steelelements, Inc. (Steelelements). I will refer to Steelelements and its insurer, respondent Chartis Insurance, collectively, as “the insurer.”
In March 2007, a fire destroyed Steelelements’s building in Gorham. In 2007 and 2008, the company rebuilt the building, but because the claimant’s business partner did not establish cost controls, rebuilding costs exceeded budget projections, causing the company to “flounder[ ].” The March 2007 fire started “[a] slow decline” in the claimant’s business.
The claimant first sought medical care for his work-related injuries in the summer of 2009, when he visited a psychiatric nurse practitioner. He was not hospitalized at that time, but was urged to engage in outpatient counseling. At that time, he was managing plant operations, and overseeing sales, transportation, engineering and customer relations. Because his commute was 100 miles long, he often stayed in a room at the company, where he was lonely. He developed hypertension, which the psychiatric nurse practitioner attributed to his work. She deemed him unable to work on September 8, 2009, because of depression and an inability to concentrate. Even so, he continued to work until October 9, 2009, a few days before the business closed, when he turned the keys and assets over to the company’s lender. He filed for both personal and business bankruptcy. In 2010, the claimant sought psychiatric services from another provider, who attributed his stress and resulting depression to his employment.
The claimant submitted a claim for work-related injury, asserting that his injury occurred when the nurse practitioner took him out of work on September 8, 2009. The insurer denied the claim on the ground that his condition was not work-related. The claimant appealed to the department of labor, arguing that his injury was “cumulative emotional trauma, developing since the 2007 fire, the 2008 reconstruction, and the downhill slide of the company’s business position.” A department of labor hearing officer agreed with the insurer, finding that the claimant’s condition was caused by “an economic reality ... far outside the realm of the Workers’ Compensation Statute.” The claimant then appealed to the CAB, which reversed the hearing officer’s decision.
The CAB found that the claimant demonstrated that his work caused his “disabling major depression” as a medical fact because all of the providers *31agreed that it was caused by “cumulative occupational stress,” which, in turn, was caused by “the failure of [his]... business.” The CAB found that the claimant satisfied his burden of establishing legal causation by demonstrating that “[j]ob stress” was “the substantial contributing factor” to his depression, and that the stress from his job “posed a greater risk than encountered outside of work.” See Appeal of Margeson, 162 N.H. 273, 280, 285 (2011).
Our standard of review is statutory:
[A]ll findings of the [CAB] upon all questions of fact properly before it shall be deemed to be prima facie lawful and reasonable; and the order or decision appealed from shall not be set aside or vacated except for errors of law, unless the court is satisfied, by a clear preponderance of the evidence before it, that such order is unjust or unreasonable.
RSA 541:13 (2007). Thus, we review the CAB’s factual findings deferentially. Appeal of Hartford Ins. Co., 162 N.H. 91, 93 (2011). We review its statutory interpretation de novo. Id.
Our review of the CAB’s factual findings in this case is especially deferential because neither the claimant nor the insurer has provided us with a copy of the hearing transcript. See SUP. Ct. R. 10(2) (in appeal brought pursuant to RSA chapter 541 unless moving party requests transcript to be prepared, no transcript will be prepared for inclusion in record). Absent a transcript, we must assume that the evidence supports the CAB’s factual findings. See Bean v. Red Oak Prop. Mgmt., 151 N.H. 248, 250 (2004); see also Sup. Ct. R. 10(2).
The nature and extent of compensation is governed by the express statutory language and that which can be fairly implied therefrom. Appeal of Gamas, 158 N.H. 646, 648 (2009). On questions of statutory interpretation, we are the final arbiter of the intent of the legislature as expressed in the words of a statute considered as a whole. Id. We interpret legislative intent from the statute as written and will not consider what the legislature might have said or add language that the legislature did not see fit to include. Id. We construe the Workers’ Compensation Law liberally to give the broadest reasonable effect to its remedial purpose. Id. Thus, when construing it, we resolve all reasonable doubts in favor of the injured worker. Id.
RSA 281-A2, XI defines an “injury” for the purposes of the Workers’' Compensation Law as an “accidental injury or death arising out of and in the course of employment.” This part of the definition of the word “injury” is not at issue in this appeal. Rather, this appeal concerns a statutory exclusion, which provides that “a mental injury” is not an “injury” for the *32purposes of the Workers’ Compensation Law “if it results from any disciplinary action, work evaluation, job transfer, layoff, demotion, termination, or any similar action, taken in good faith by an employer.” RSA 281-A:2, XI.
Here, the CAB did not find that the claimant’s occupational stress and resulting depression were due to any action taken in good faith by the employer. The CAB found only that “the failure of the claimant’s business caused the stress that resulted in his severe and disabling depression.”
The plain language of the statutory provision at issue does not bar recovery for a mental injury, here, cumulative occupational stress and depression, caused by the failure of a business. Rather, the statute excludes from the definition of “injury” only those mental injuries that result from good faith personnel action. See Petition of Dunn, 160 N.H. 613, 624 (2010).
Even if the majority is correct that the legislature did not intend to allow recovery for mental injuries such as the claimant’s, “we must honor the expressed intent of the legislature as expressed in the statute itself.” Union Leader Corp. v. Fenniman, 136 N.H. 624, 627 (1993). Moreover, I believe that because of our obligation to construe the Workers’ Compensation Law liberally to give the broadest reasonable effect to its remedial purpose, Appeal of Gamas, 158 N.H. at 648, we must interpret the statutory exclusion at issue narrowly. Cf. Hampton Police Assoc. v. Town of Hampton, 162 N.H. 7, 11 (2011) (Because we resolve questions regarding the Right-to-Know law with a view to providing the utmost information to best effectuate the statutory and constitutional objective of facilitating access to all public documents, we construe provisions favoring disclosure broadly, while construing exemptions narrowly.). Thus, I would hold that the claimant’s cumulative occupational stress and resulting depression, caused by the failure of his business, do not fall within the statutory exclusion from the definition of “injury.”
The majority reasons that although business failure is not among the specifically enumerated exceptions to the word “injury,” it constitutes “any similar action” because the possibility of business failure is a “normal condition of employment.” I believe that this reasoning reads out of the exclusion the requirement that the injury be caused by an action of the employer taken in good faith against the employee. As we made clear in Petition of Dunn, 160 N.H. at 624, the statute “excludes from the definition of ‘injury’ stress-related disability resulting from good faith personnel action.” It does not exclude stress-related disability resulting from “normal condition[s] of employment.” It excludes only those stress-related injuries that result from disciplinary actions, work evaluations, job transfers, layoffs, demotions, terminations, or other similar personnel actions against an employee “taken in good faith by an employer!’ RSA 281-A:2, XI *33(emphasis added). In this case, the CAB did not find that the claimant’s occupational stress and depression were due to actions taken in good faith by the employer, and, particularly without a transcript, we cannot make such a finding in the first instance.
The majority asserts that the failure of a business “necessarily implies some action by the employer” because “a business has not ‘failed’ until the employer shuts [it] down.” This assertion ignores the nature of the claimant’s injury. Here, the claimant suffered from a cumulative stress injury, which began with the March 2007 fire, and ultimately resulted in depression. See Petition of Dunn, 160 N.H. at 622-24; see also Appeal of N.H. Dep’t of Health and Human Servs., 145 N.H. 211, 214 (2000) (“Disability caused by cumulative work-related stress is compensable under the Workers’ Compensation Law.”). Although the CAB used the phrase “business failure,” in effect, it found that the claimant’s cumulative occupational stress was caused by the fact that his business was failing, not by its ultimate failure.
The majority posits that to interpret the statutory exclusion not to apply to the claimant’s cumulative occupational stress and depression caused by his failing business leads to an absurd result. I disagree. Just as the statute does not exclude from the definition of “injury” a mental injury suffered by an employee caused by the fact that the company for which he works is failing economically, it does not exclude a mental injury suffered by the owner of a business caused by the same set of circumstances. This is not to say that any such mental injury would necessarily meet all of the other statutory prerequisites for compensation under the Workers’ Compensation Law, such as the requirement that the injury arise out of and in the course of employment. It is only to point out that the exclusion at issue does not apply to mental injuries caused by business failure.
HlCKS, J., joins in the dissent.